                     Case 5:18-cv-00198-EJD Document 373 Filed 12/05/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Northern District
                                               __________  DistrictofofCalifornia
                                                                        __________


             In re Inductors Antitrust Litigation               )
                                                                )
                                                                )      Case No.    5:18-cv-00198-EJD-NC
                                                                )
                                                                )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          TDK U.S.A. Corporation                                                                                       .


Date:          12/05/2019                                                                 /s/ Cecilia Wang
                                                                                         Attorney’s signature


                                                                                       Cecilia Wang / 314125
                                                                                     Printed name and bar number
                                                                                  One Market, Spear Street Tower
                                                                                  San Francisco, CA 94105-1596


                                                                                               Address

                                                                                  cecilia.wang@morganlewis.com
                                                                                            E-mail address

                                                                                          (415) 442-1000
                                                                                          Telephone number

                                                                                          (415) 442-1001
                                                                                             FAX number
